Citation Nr: 0335068	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-06 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active military service from September 1967 
to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, denied the benefits sought on appeal.


FINDINGS OF FACT

1.  Throughout the period under consideration, the veteran's 
service connected PTSD has been manifested occupational and 
social impairment with occasional decrease in work 
efficiency.

2.  The most recent VA audiological findings show a level III 
hearing acuity in the right ear and a level II hearing acuity 
in the left ear, which equates to a noncompensable disability 
rating.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
of 30 percent (but no higher) for the veteran's service 
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130, 
Diagnostic Code 9411 (2003).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

It is noted that the veteran filed his claim in March 2001.  
In July 2001 the RO provided the veteran with an explanation 
of how VA would assist him in obtaining necessary information 
and evidence concerning his claims for increased ratings.  
The letter informed the veteran that he needed to respond to 
VA within 60 days from the date the letter was issued with 
information regarding the medical records or other supportive 
evidence he desired to have VA obtain for him.  During the 
course of the appeal the case of Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), was decided by the 
United States Court of Appeals for the Federal Circuit 
(hereinafter "Federal Circuit").  The Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.

In the case now before the Board of Veterans' Appeals, the RO 
sent the veteran a letter in July 2001 informing him of the 
evidence and information needed to substantiate his claims.  
The letter also informed the veteran that his claim could be 
decided in 60 days.  Thus, the letter was misleading in that 
it referred to a time limit shorter than one year.  However, 
the development of the claim was continued for more than one 
year after the letter of July 2001, and the veteran was aware 
of the ongoing development.  The veteran was afforded VA 
examinations in September 2001.  In June 2002, the RO 
notified the veteran that the case was being forwarded to the 
Board of Veterans' Appeals, and that the veteran could send 
additional evidence to the Board.  As a result of the ongoing 
development of the evidentiary record, the veteran has not 
been disadvantaged by the misleading statement in the letter 
of July 2001.

In conclusion, the veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
for increased evaluations for PTSD and bilateral hearing loss 
and has been provided opportunities to submit such evidence.  
A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claims during the course of 
this appeal.  He also has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate these claims, and he 
has been notified of VA's efforts to assist him.  (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002)).  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating the claims for increased initial evaluations 
for PTSD and bilateral hearing loss.  For these reasons, 
further development of these issues are not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  The standard of review 
for cases before the Board requires that when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a (claimant) need 
only demonstrate that here is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. at 
54.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The service connected PTSD and bilateral hearing loss 
disabilities are original claims placed in appellate status 
by a notice of disagreement taking exception with the initial 
rating assigned by the RO after a grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 127 
(1999).  Accordingly, consideration must be given to the 
possibility of staged ratings during the entire time period 
covered by the appeal.

II.  PTSD

Background

At a March 2001 psychological evaluation conducted by E.C.W., 
Psy.D., it was noted that the veteran dressed casually and 
was pleasant and cooperative throughout the interview, but he 
did appear to be quite nervous and he rang his hands together 
quite a bit nervously throughout the evaluation.  The veteran 
reported becoming aggravated very easily every time he hears 
a siren or gunshots.  He indicated he had a bad temper and 
suffered flashbacks about the war.  He described having 
nightmares which interfered with his marriage.  The examiner 
noted that it was very difficult for the veteran to describe 
his symptoms and he used the third person to describe the 
symptoms in which the examiner indicated was an attempt to 
distance himself from this experience.  The examiner 
indicated that the veteran was not taking any medication or 
had any psychiatric hospitalizations.  The veteran reported 
working approximately 60 hours a week driving a truck back 
and forth from Missouri to California.  He indicated that he 
helped his wife with the household chores, including taking 
care of livestock.  He enjoyed visiting with his children and 
had several friends.  He also attended church, enjoyed deer 
hunting, fishing, and working on cars.  

The examination showed the veteran to be pleasant, but he was 
very nervous.  He was oriented times three and able to 
remember the examiner's name, the name of the street, and 
what he had for his last meal.  Other than seeing his 
deceased father "through a tunnel of light" once, he did 
not experience hallucinations.  He denied trouble reading.  
He was able to repeat 3 objects immediately and 20 minutes 
later well.  He was able to repeat 6 digits forward and 4 
digits backward; which was average for both.  He completed 
the Serial Threes exercise in 3 minutes with 1 error; which 
was below average.  His general level of information was 
average.  He was able to produce 11 out of 20 adequate 
answers to these questions.  His vocabulary was also average.  
He was able to produce 11 out of 20 adequate answers to these 
questions.  His ability with abstractions in the form of 
proverbs was below average.  He was able to produce 2 out of 
10 adequate answers to these questions.  His ability with 
abstractions in the form of similarities was average.  He was 
able to produce 4 out of 10 adequate answers to these 
questions.  His general level of social judgment and 
comprehension was above average.  He was able to produce 8 
out of 10 adequate answers to these questions.  The veteran 
was able to write his name adequately and copy four designs 
adequately.  This did not indicate organic brain disorder.  
Based on this evaluation, it appeared that the veteran was 
functioning in the average range of intellectual functioning 
with some above and some below average skills.  The veteran 
was administered the Minnesota Multiphasic Personality 
Inventory which produced a valid profile with no clinically 
significant findings.  The veteran was assessed a Global 
Assessment of Functioning (GAF) score of 50 to 60.

At his September 2001 VA examination, the veteran reported 
depression, nervousness, nightmares, intrusive thoughts, 
excess anger, guilt feelings, and poor self-control.  The 
veteran indicated that when he got depressed he would "get 
down" and not talk much to others.  He stated that he didn't 
like to be around a lot of people.  It was noted that the 
veteran drove a truck and sat apart from others whenever in 
public places in order to avoid people.  The veteran reported 
that his depression had been present for the last 7 to 8 
years, and was triggered by things he saw on television that 
were upsetting.  He indicated that he became upset when he 
heard loud noises, sirens, gunshots, or helicopters.  The 
veteran indicated that when he heard these things he would 
have a flashback of the past.  He reported that he thought 
about Vietnam and his experiences there, and was especially 
jumpy if he heard a gunshot or car backfire.  The veteran 
indicated that he had nightmares about being back in the war.  
The veteran noted that he tried to choke his wife recently 
thinking she was a Vietnamese person.  He indicated that he 
had nightmares twice a week since he was in Vietnam.  He also 
indicated that he had daytime thoughts.  The veteran 
indicated survivor's guilt and stated that if he thought too 
much about it his depression became worse.  The veteran 
reported that he was able to sleep without difficulty except 
for the nightmares and was able to go back to sleep after the 
nightmares.  He indicated that he was usually okay with small 
groups of people but disliked crowds and shopping centers.  

It was noted that ever since leaving the military, the 
veteran had worked as a truck driver.  He had been in the 
profession for over 30 years and now owned his own truck and 
trailer.  He indicated that he had a steady route going from 
Missouri to California 2 or 3 times per month, typically 
working 2 weeks solidly and then taking a week off.  The 
veteran reported that he was able to make a good living from 
this work.  The veteran indicated that he took care of his 
truck and cars and maintained 5 acres, and saw his neighbors.  
He reported having cookouts with the neighbors at times and 
he had contact with his brother who lived close to him.  He 
indicated that he did not go out socially, primarily out to 
eat with his wife.

The examination showed the veteran to have good grooming and 
hygiene.  His speech was clear with a good ability to express 
himself.  Affect was nervous, and overall mood seemed 
slightly depressed.  Orientation was appropriate and thinking 
was spontaneous, logical, productive, and well organized.  
Thought content was notable for some preoccupation with 
events that occurred in Vietnam.  Relationships with others 
seemed to be good but with low frequency of contact and a 
preference for being alone.  Self-esteem was intact and there 
were no substance abuse problems.  The veteran was able to 
remember six digits forward and four of the last four 
presidents.  He was aware of 2 current stories in the news.  
Reasoning skills indicated the capacity for abstract thinking 
with an estimated intellectual functioning level in the 
average range.  Judgment was good but insight was low.  It 
was noted that the veteran did not seek treatment for his 
nightmares and was not aware of what he could do to reduce 
his symptoms.  In relating to the examiner, the veteran was 
friendly, open, and cooperative.  

The examiner noted that the veteran's current symptoms of 
PTSD were mild with impairment primarily of mood.  Marital 
relationship, occupational functioning, and judgment were all 
good.  Social contact was somewhat limited but not severely.  
The veteran was currently working and did not indicate any 
significant psychosocial stressors.  Prognosis was good if he 
could obtain medication to help improve his mood.  The 
veteran was assessed a GAF score of 63.  

An evaluation dated February 2002 from K.B., Ph.D., indicated 
that the veteran described his experience in Vietnam.  The 
examination showed the veteran to be alert and oriented, his 
affect was broad, with a suggestion of underlying anxiety and 
depressed mood.  He reported episodic suicidal ideation, the 
only symptom about which he was questioned directly, but he 
denied specific plan or intent.  There was no report of 
hallucinations and no evidence of delusional thinking.  
Speech was normal in rate and volume, although slightly 
pressured when he discussed perceived injustices or friction 
at a previous employment.  His statements were logical and 
coherent, without circumstantially, tangentially, flight of 
ideas, or loosening of associations.  However, he 
demonstrated occasional comprehension difficulties.  Grooming 
and hygiene were not compromised.  He related in a 
cooperative and cordial matter.  Attention and concentration 
were sustained.  Memory appeared generally intact, except for 
a few specific dates.  He demonstrated at least mild 
agitation when discussing certain topics.  The veteran 
reported combat-related nightmares approximately 2-4 times 
per month.  His wife noted that these were often triggered if 
the veteran "watches something which brings it back", 
although he tended to avoid war movies.  The veteran's wife 
reported that the veteran grabbed her by the throat quite a 
few times while having a nightmare.  The veteran also 
reported intrusive recollections.  He reported that he tended 
to get angry and impatient, but was not physically abusive.  

The veteran reported that loud noises, in particular, made 
him jump.  He also stated that he became depressed at times 
and indicated that he was not receiving any treatment because 
his work kept him away from home much of the time.  The 
veteran reported avoiding crowds and would sit with his back 
to the wall, and sometimes experienced panic symptoms in 
social settings.  The examiner noted that some of this 
appears connected to his hearing loss.  The veteran reported 
that he has been a truck driver since discharge and had 
always owned his own truck.  The veteran's wife reported that 
he lost his temper easily, and she has to cool him off at 
least when she was accompanying him on the road.  However, 
the veteran had never lost contracts and has not been 
ticketed in many years.

It was noted that the validity scales on the MCMI-III were 
within normal limits, in which the examiner noted lended some 
support to the credibility of the veteran's self-report 
during the interview.  None of the scales was markedly 
elevated, but there were several which reached the level of 
clinical significance.  There were elevations on scales 
assessing anxiety, in general, and PTSD, specifically.  There 
was also evidence of a chronically depressed, pessimistic 
orientation.  However, there were no indications of 
severe/acute depression, and it was felt that this finding 
reflected a depressive component of his PTSD.  He appeared to 
be apathetic and to lack interest in interpersonal contact.  

With respect to social dynamics, there was an interesting and 
unexpected finding of a significant elevation on a measure of 
paranoid characteristics.  The examiner noted that this might 
be a product, at least in part, of his hearing loss.  The 
examiner indicated that individuals with hearing problems 
were often suspicious because they could not clearly perceive 
what others were saying and there was a tendency to suspect 
that they were being talked about.  Whether a function of 
hearing loss, PTSD, or a combination of these factors, the 
veteran's MCMI-III profile suggested that he was prone to 
distrust the motivations of others, and to interpret events 
and experiences as signs of deception or malice.  The 
examiner noted that there was also an additional elevation on 
a scale assessing passive aggressive tendencies, in which the 
veteran tends to be verbally, rather than physically 
expressive in displaying anger or displeasure.  The veteran 
was assessed a GAF score of 58.

Criteria

The veteran's PTSD has been evaluated as 10 percent disabling 
pursuant to the criteria set out in 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A 10 percent evaluation is warranted 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

Analysis

After reviewing carefully the evidence of record, it is found 
that the veteran's overall disability picture supports an 
assignment of an initial rating of 30 percent for the 
veteran's PTSD.  At his September 2001 VA examination, the 
veteran had good grooming and hygiene and his speech was 
clear with a good ability to express himself.  His affect was 
nervous, and overall mood seemed slightly depressed.  
Orientation was appropriate and thinking was spontaneous, 
logical, productive, and well organized.  Thought content was 
notable for some preoccupation with events that occurred in 
Vietnam.  Relationships with others seemed to be good but 
with low frequency of contact and a preference for being 
alone.  Reasoning skills indicated the capacity for abstract 
thinking with an estimated intellectual functioning level in 
the average range.  Judgment was good but insight was low.  
At his February 2002 evaluation conducted by K.B., Ph.D., the 
examiner indicated that the veteran appeared to have 
occasional decrease in work efficiency, at least in his 
ability to deal with others without becoming angry or 
irritated, but with general normalcy in his routine behavior, 
self-care, and conversation.  There was evidence of social 
impairment, manifested in irritability and loss of temper.  
The examiner indicated that symptomatically the veteran 
experienced depression, anxiety, suspiciousness, occasional 
panic symptoms, chronic sleep impairment, and perhaps, mild 
memory loss (at least for specific dates).  

Resolving reasonable doubt in the veteran's favor, it is 
found that the veteran's PTSD symptoms more nearly 
approximate the criteria for a 30 percent evaluation. 
Accordingly, an increased (30 percent) schedular evaluation 
is warranted.

However, the preponderance of the medical evidence is against 
entitlement to a rating in excess of 30 percent under the 
rating criteria.  The September 2001 VA examiner indicated 
that the veteran's PTSD symptoms were mild with impairment 
primarily of mood.  Marital relationships, occupational 
functioning, and judgment were all good.  Social contact was 
somewhat limited but not severely.  It was noted that the 
veteran was currently working and did not indicate any 
significant psychosocial stressors.  The February 2002 
evaluation by K.B., Ph.D., indicated while the veteran has 
been married to his wife since 1973 and has worked 
successfully ever since discharge, there were indications of 
underlying problems with depression, anxiety, and 
irritability which had affected his functioning around 
others, and which were seen by the examiner as more than mild 
or transient.  There was no clinical evidence of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, which would warrant a 50 percent evaluation 
under Diagnostic Code 9411.

In sum, resolving all reasonable doubt in the veteran's 
favor, under the particular facts of this case a 30 percent 
initial evaluation is warranted for the veteran's PTSD.


III.  Bilateral hearing loss

Background

A letter from L.D.M., D.O., dated February 2001 indicated 
that the veteran's physical examination showed normal 
structures relative to the external and middle ears.  Nose 
and throat examinations were normal.  Audiometric testing 
revealed bilateral sensorineural hearing loss mild to severe.

At his September 2001 VA examination, the veteran reported 
that it was difficult to understand what was being said on 
the telephone.  He indicated that he had difficulty hearing 
conversation when at a restaurant and several people are 
talking.  He stated that he could not hear the dispatcher 
very well when driving his truck and had to increase the 
volume on the phone full on and still had to strain to hear 
her.  The veteran indicated that he had to have the 
television volume loud in order to follow the dialogue and it 
was too loud for his wife.  The veteran denied tinnitus.

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
40
75
70
LEFT
30
40
35
70
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 percent in the left ear.  
The average pure tone threshold in decibels for the right ear 
was 58 and the left was 53.

The diagnosis was slight to moderate sensorineural hearing 
loss 250 Hz-2000 Hz, dropping to a severe sensorineural 
hearing loss 3000 Hz-6000 Hz, with a moderately-severe 
hearing loss at 8K in the right ear.  In the left ear, the 
diagnosis was mild to moderate sensorineural hearing loss 250 
Hz-2000 Hz, dropping to a moderately severe to severe 
sensorineural hearing loss 3000 Hz-8000 Hz.  Typanograms 
results were noted as normal bilaterally.  The 
recommendations were hearing aids, bilaterally; annual 
audiological evaluations; and wearing hearing protection if 
exposed to loud noises.

Criteria

The veteran's service-connected bilateral hearing loss is 
currently evaluated as noncompensably disabling under 38 
C.F.R. § 4.85, Code 6100 (2003).  The assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Under the rating schedule, ratings for defective 
hearing are established according to the degree of hearing 
impairment at 1,000, 2,000, 3,000 and 4,000 hertz in 
combination with the degree of speech discrimination ability.  
38 C.F.R. § 4.85 and § 4.87, Codes 6100-6111 (2002).  The VA 
Rating Schedule sets forth 11 levels of auditory acuity, 
shown in chart form, designated as level I for essentially 
normal hearing through level XI for profound deafness.

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test. The horizontal lines in Table VI 
(in 38 C.F.R. § 4.87) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.  The numerical designation of 
impaired efficiency (levels I through XI) is determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.87) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
diagnostic code is 6100.  See 38 C.F.R. § 4.85(b) Diagnostic 
Codes 6100-6110 (2003).

(a) When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.





(b) When the pure tone threshold is 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman Numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the higher Roman Numeral.  
Each ear will be evaluated separately.

Analysis

Applying the criteria found in 38 C.F.R. § 4.87 at Table VI 
the veteran's recent examination results yields a numerical 
designation of III for the right ear (between 58 and 65 
percent puretone decibel hearing loss, with between 84 and 90 
percent speech discrimination).  The left ear yields a 
numerical designation of II (between 50 and 57 percent 
puretone decibel hearing loss, with between 84 and 90 percent 
speech discrimination).  Entering the category designations 
for each ear into Table VII produces a disability percentage 
evaluation of 0 percent, under Diagnostic Code 6100.

The veteran's bilateral hearing loss does not warrant a 
compensable evaluation under 38 C.F.R. § 4.87.  The Court has 
noted that the assignment of disability ratings for hearing 
impairment are derived at by a mechanical application of the 
numeric designations assigned after audiological evaluations 
are rendered.  Lendenmann, 3 Vet. App. at 349.  Thus, the 
doctrine of reasonable doubt is inapplicable in this matter.

Based upon the foregoing, and for the reasons and bases 
stated, it is found that a compensable rating for service-
connected bilateral hearing loss is not warranted.  
Accordingly, that claim is denied.




ORDER

The initial rating of 30 percent, and not more, for PTSD is 
granted.

A compensable initial rating for service-connected bilateral 
hearing loss is denied.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



